Silverman, J.
(concurring). While I think the Trial Judge’s rulings were well within the range of his permissible discretion, the end result was a trial so truncated that on the whole I think the interest of justice might be better served by having a new trial.
Birns, J. P., Evans and Fein, JJ., concur with Sullivan, J.; Silverman, J., concurs in an opinion.
Judgment, Supreme Court, New York County, rendered on January 25, 1978, reversed, on the law and as a matter of discretion in the interest of justice, and the matter remanded for a new trial.